Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 19, 2, 4 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by . Natsuhara (US 20020185488 A1, DATE PUBLISHED: 2002-12-12)
Regarding claim 1:
Natsuhara describes a temperature-controlled heating panel (abstract, temperature control on substrate) , comprising: a substrate (fig. 1); at least one heating element provided in a first region on the substrate (0011, At least one current-receiving point and at least one current-releasing point are provided at the central portion of an insulating substrate of a ceramic heater), at least one temperature sensing clement provided in a second region different from the first region on the substrate (fig. 1, point 4, 5) and located in a heat radiation area of the at least one heating element for sensing a temperature of the heat radiation area (0011, 0047, One or more resistance-heating-element circuits are embedded in the insulating substrate spirally or pseudospirally from the central portion including the current-receiving point to the peripheral portion of the insulating substrate. The temperature of the wafer-supporting surface of the ceramic heater was raised to 550.degree. C. to measure the temperature variations with an infrared radiation thermometer); and a controller configured to control, based on the temperature of the heat radiation area sensed by the at least one temperature sensing clernent, the temperature of the heat radiation area by using the at least one heating clement (0031, The total amount of heat generation on the insulating substrate can be controlled as required not only by adjusting the width of the resistance-heating-element circuits and the space between the adjacent resistance-heating-element circuits but also by changing the number of circuits in parallel).


Regarding claim 15:  
Natsuhara describes a method of preparing a ternperature-controlled heating panel (abstract, temperature control on substrate), comprising: providing at least one heating element in a first region on a substrate (0011, At least one current-receiving point and at least one current-releasing point are provided at the central portion of an insulating substrate of a ceramic heater); providing at least one temperature sensing element in a second region different from the first region on the substrate (fig. 1, point 4, 5), and the at least one temperature sensing element being provided in a heat radiation area of the at least one heating element for sensing a temperature of the heat radiation area (0011, 0047, One or more resistance-heating-element circuits are embedded in the insulating substrate spirally or pseudospirally from the central portion including the current-receiving point to the peripheral portion of the insulating substrate. The temperature of the wafer-supporting surface of the ceramic heater was raised to 550.degree. C. to measure the temperature variations with an infrared radiation thermometer); and providing a temperature controller, the temperature controller being configured to control, based on the temperature of the heat radiation area sensed by the at least one temperature sensing element, the temperature of the heat radiation area by using the at least one heating element (0031, The total amount of heat generation on the insulating substrate can be controlled as required not only by adjusting the width of the resistance-heating-element circuits and the space between the adjacent resistance-heating-element circuits but also by changing the number of circuits in parallel).
Regarding claim 19:  
Natsuhara describes a heating method by using a temperature-controlled heating panel, wherein the temperature-controlied heating panel (abstract, temperature control on substrate) comprises: a substrate (fig. 1):at least one heating element provided in a first region on the substrate ( 0011, At least one current-receiving point and at least one current-releasing point are provided at the central portion of an insulating substrate of a ceramic heater); at least one temperature sensing element provided in a second region different from the first region on the substrate and located in a heat radiation area of the at least one heating element for sensing a temperature of the heat radiation area (fig. 1, point 4, 5,); and 
a controller configured to control, based on the temperature of the heat radiation area sensed by the at least one temperature sensing element, the temperature of the heat radiation area by using the at least one heating element (0031, The total amount of heat generation on the insulating substrate can be controlled as required not only by adjusting the width of the resistance-heating-element circuits and the space between the adjacent resistance-heating-element circuits but also by changing the number of circuits in parallel), and the method comprises:

adjusting, by using the controller, a current applied to the at least one heating element based on the temperature of the heat radiation area sensed by the at least one temperature sensing element (0035, . FIG. 3 is a plan view showing a circuit pattern of resistance heating elements in which one current-receiving point and two current-releasing points are provided and in which resistance-adjusting parts are provided in the ring portion at the outermost portion where the resistance-heating-element circuits merge with one another. In order to prevent nonuniformity in the temperature distribution at the peripheral portion resulting from the pattern shown in FIG. 2, the resistance heating elements are divided at the periphery to adjust the amounts of the generated heat. Resistance-heating-element circuits 2 are embedded in the insulating substrate 1 spirally from the current-receiving point 4 at the central portion to the peripheral portion. The resistance-heating-element circuits merge with one another in the shape of a ring at the outermost portion. The width b of the circuits at the merging area is adjusted to have a specific value in order to avoid a concentration of current and obtain a uniform temperature distribution).
wherein the at least one heating element comprises a plurality of heating clements and the at least one temperature sensing element comprises a plurality of temperature sensing elements, and
Regarding claim 2, Natsuhara further describes the plurality of heating elements are arranged in an array on the substrate and the plurality of the temperature sensing elements are arranged in an array on the substrate (0031, The total amount of heat generation on the insulating substrate can be controlled as required not only by adjusting the width of the resistance-heating-element circuits and the space between the adjacent resistance-heating-element circuits but also by changing the number of circuits in parallel.).
Regarding claim 4, Natsuhara further describes wherein the controller comprises a temperature control circuit connected to the at least one heating element and configured to adjust a current applied to the at least one heating element (0031, Because the total amount of heat generation can be controlled by changing the number of circuits in parallel as demonstrated above, ceramic heaters for various applications can be produced in accordance with their treating temperatures).
Regarding claim 7, Natsuhara does not describe whereim the at least one heating clement each is a metal wire and is arranged on the substrate in a meander line shape (fig. 2, point 4, 5) or strip-shape.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Natsuhara (US 20020185488 A1, DATE PUBLISHED: 2002-12-12)

Regarding claim 5, Natsuhara does not describe wherein the heat radiation area of each of the at least one heating element is in a range from 0.5 mm to 1.8 mm2.
Natsuhara does describes the range is 1-20 mm region (table 1), any desirable pattern is preferred to obtain any temperature when have high thermal conductivity, 0048).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Natsuhara  to have wherein the heat radiation area of each of the at least one heating element is in a range from 0.5 mm to 1.8 mm2  taught by Natsuhara in order to have any desirable pattern is preferred to obtain any temperature when have high thermal conductivity.

Regarding claim 6, Natsuhara does not describe wherem the heat radiation area of each of the at least one heating clement is in a range from 0.8mm X 0.8mm to 1.2mm 1.2mm2.
Natsuhara does describes the range is 1-20 mm region (table 1), any desirable pattern is preferred to obtain any temperature when have high thermal conductivity, 0048).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Natsuhara  to have the heat radiation area of each of the at least one heating clement is in a range from 0.8mm X 0.8mm to 1.2mm 1.2mm2 taught by Natsuhara in order to have any desirable pattern is preferred to obtain any temperature when have high thermal conductivity.
Regarding claim 8, Natsuhara does not describe wherein a width of an orthographic projection of the metal wire on the substrate is m a range from 0.7 mm to 1.1 mim.
Natsuhara does describes the range is 1-20 mm region (table 1), any desirable pattern is preferred to obtain any temperature when have high thermal conductivity, 0048).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Natsuhara  to have the a width of an orthographic projection of the metal wire on the substrate is m a range from 0.7 mm to 1.1 mim taught by Natsuhara in order to have any desirable pattern is preferred to obtain any temperature when have high thermal conductivity.
Regarding claim 9, Natsuhara describes a first end provided on the substrate (fig. 2, point 4, 5); 
Natsuhara does not describe a PN junction provided on a side of the first end away from the substrate; and a second end provided on a side of the PN junction away from the first end.
Natsuhara describes the substrate is a waferfor circuit pattern (0048).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Natsuhara  to have a PN junction provided on a side of the first end away from the substrate; and a second end provided on a side of the PN junction away from the first end taught by Natsuhara in order to have an easy production on pn or np junction on semiconductor wafer fabrication.
Regarding claim 10, Natsuhara does not describe wherein each of the at least one heating element is a metal wire, and the metal wire is provided on a same layer as the second end.
Natsuhara does describe any desired layer can be formed (0049), the same width and in the same space, when the number of circuits in parallel is doubled, the total resistance is reduced to a quarter. Consequently, the application of the same voltage (0031).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Natsuhara  to have each of the at least one heating element is a metal wire, and the metal wire is provided on a same layer as the second end taught by Natsuhara in order to have an easy production on any layer as desired on semiconductor wafer fabrication.

Claim Objections
3.	Claims 3, 13-14, 11-12, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 

	Regarding claim 3, the plurality of temperature sensing elements comprise a first temperature sensing element, 4 second temperature sensing element, a third temperature sensing element, and a fourth temperature sensing element arranged in an array: and the first temperature sensing element is provided between the first heating element and the second heating element, the second temperature sensing element and the third temperature sensing element are provided between the second element and the third heating element, and the fourth temperature sensing element is provided between the third heating element and the fourth heating element.


Regarding claim 13, a buffer layer, an organic film layer, and an isolation layer provided on the substrate comprising the PN junction; and a protective layer provided on the second end and the metal wire, wherein the second end is connected to one end of the PN junction via a through hole provided in the buffer layer, the organic film layer, and the isolation layer.
Claim 14 is objected due to their dependency on claim 13.

Regarding claim 11, a constant current circuit comprising a constant current source, two ends of the constant current source being respectively coupled to the first and second ends of the at least one temperature sensing diode for applying a constant current to the at least one temperature sensing diode.
Claim 12 is objected due to their dependency on claim 11.

Regarding claim 16, forming a first metal layer on the substrate, and forming, by a first patterning process, a pattern of the first end; forming a first amorphous silicon layer and a second amorphous silicon layer sequentially on a side of the first end away from the substrate, and forming, by a second end and such that process, a pattern of the PN junction; and forming a second meta
Claim 17-18 is objected due to their dependency on claim 16.

Regarding claim 20, increasing, by using a temperature control circuit in the controller, the current applied to the at least one heating element when the temperature of the heat radiation area sensed by the at least one temperature sensing element is lower than a temperature to which the heat radiation area needs to be heated: and decreasing, by using the temperature control circuit, the current applied to the at least one heating element when the temperature of the heat radiation area sensed by the at least one temperature sensing element is higher than the temperature to which the heat radiation area needs to be heated.

Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
July 19, 2022